Matter of Dhar v Commissioner, N.Y. City (NYC) Dept. of Transp. (2017 NY Slip Op 00276)





Matter of Dhar v Commissioner, N.Y. City (NYC) Dept. of Transp.


2017 NY Slip Op 00276


Decided on January 17, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Webber, Gesmer, JJ.


2774 100527/15

[*1]In re Prabir Dhar, Petitioner-Appellant,
vCommissioner, New York City (NYC) Department of Transportation, et al., Respondents-Respondents.


Martin Druyan, New York, for appellant.
Prabir Dhar, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for respondents.

Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered August 14, 2015, dismissing the petition seeking to annul a decision of the New York City Civil Service Commission, dated November 25, 2014, which affirmed a determination by respondent New York City Department of Transportation suspending petitioner for three days without pay, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Since petitioner elected to appeal to the Civil Service Commission, his challenges to the weighing of the evidence and the penalty imposed after the hearing are outside the narrow scope of review (see Matter of New York City Dept. of Envtl. Protection v New York City Civ. Serv. Commn. , 78 NY2d 318 [1991]; Matter of Griffin v New York City Dept. of Correction , 179 AD2d 585 [1st Dept 1992]; see also  Civil Service Law § 76 [1],[3]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 17, 2017
CLERK